         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 1 of 26




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JAMES JERROD SPIKES, JR.,                              *            CIVIL ACTION
    PETITIONER                                         *
                                                       *            NO. 20-cv-0316
VERSUS                                                 *
                                                       *            SECTION “H” (5)
HEATH MARTIN, WARDEN                                   *
    RESPONDENT                                         *


               RESPONSE TO PETITION FOR HABEAS CORPUS RELIEF

                                          OVERVIEW

       James Jerrod Spikes, Jr. is a state prisoner incarcerated at the Tangipahoa Parish Jail in

Amite, Louisiana. He is serving a eight year sentence as a result of his conviction for

introduction of contraband into a penal facility (La. R.S. 14:402) and his subsequent adjudication

as a habitual felony offender (La. R.S. 15:529.1). Spikes has petitioned this Court for a writ of

habeas corpus, contending that his incarceration is in violation of his rights under the United

States Constitution.

       Spikes’s claims are procedurally barred and without merit. For that reason, the Court

should dismiss the petition with prejudice and otherwise deny relief.




                                             1 of 26
             Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 2 of 26



                                            TABLE OF CONTENTS
OVERVIEW....................................................................................................................................1

PRELIMINARY MATTERS...........................................................................................................3

TIMELINESS..................................................................................................................................9

EXHAUSTION..............................................................................................................................10

PROCEDURAL DEFAULT...........................................................................................................11

          1.         The state court(s) to which petitioner would be required to present his
                     claims in order to meet the exhaustion requirement would now find the
                     claims procedurally barred.....................................................................................11

          2.         The petitioner has failed to establish any basis for excusing his procedural
                     default....................................................................................................................13

MERITS REVIEW........................................................................................................................15

          1.         Spikes is not entitled to relief based upon his claim that the transcripts do
                     not accurately reflect the events occurring at trial (Claim 5). ...............................15

          2.         Spikes is not entitled to relief based upon his claim that he is entitled
                     to retroactive application of the 2017 amendments to Louisiana’s
                     habitual offender law (Claim 1). ...........................................................................18

          3.         Spikes is not entitled to relief based upon his “tampering with evidence”
                     claim (Claim 2)......................................................................................................19

          4.         Spikes is not entitled to relief based upon his claim that counsel was
                     ineffective for failing to call Demarquez Harris as a witness (Claim 3). ..............22

          5.         Spikes is not entitled to relief based upon his claim concerning the identity of
                     a confidential informant (Claim 4). ......................................................................24

CONCLUSION AND PRAYER....................................................................................................26

CERTIFICATE OF SERVICE.......................................................................................................26




                                                                  2 of 26
          Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 3 of 26



                                       PRELIMINARY MATTERS

        1.       Custody.

        The respondent does not dispute that the petitioner is in custody.

        2.       The state court record.

        Submitted along with this Response is the complete state court record relating to Spikes’s

trial and collateral proceedings in the Louisiana courts, presented in four volumes.

        Volumes 1-2 consist of the entire record of the district court from the matter of State of

Louisiana v. James Spikes, Jr., number 15-CR4-128964 on the docket of the 22nd Judicial District

Court for the Parish of Washington. It includes all of the proceedings held in the district court before,

during, and after the petitioner’s trial.

        Volume 3 consists of the record of the Louisiana First Circuit Court of Appeal from docket

number 2017-KA-0087, in which the petitioner sought direct review of his conviction and sentence.

        Volumes 4 consists of the petitioner’s two applications for supervisory review to the

Louisiana First Circuit Court of Appeal under that court’s docket numbers 2018-KW-1494 and

2019-KW-0203, respectively. Each of those writ applications concern the petitioner’s application

for post-conviction relief.

        There are no records from the Louisiana Supreme Court because the petitioner never

sought review from the Louisiana Supreme Court.

        A note on citations to the state court record. The record has been digitally imaged and

sequentially numbered by undersigned counsel.1 In this pleading, counsel will refer to the State

Court Record as “SCR” followed by the volume number and the assigned sequential page

number. Accordingly, “SCR1 at 54” would refer to page 54, which is located in the first volume

of the state court record.

1 The hardware used to do this was a scanner; the software used is Adobe Acrobat Pro 2017.


                                                   3 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 4 of 26



       3.      The facts: a brief overview.

       The petitioner, while incarcerated in the Washington Parish Jail as a pre-trial detainee,

illegally possessed contraband, namely, a cell phone.

       4.      The petitioner’s claims.

       The petitioner raises five claims. The first four are listed in the habeas corpus petition

(Form AO241) (Rec. Doc. 1), as follows:




                                               ***




                                              4 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 5 of 26



                                                 ***




                                                 ***




Rec. Doc. 1, pp. 6-7, 8, 9-10, 11.

       The petitioner raises a fifth claim in a separate “brief in support of writ” (Rec. Doc. 1-1)

alleging that the state court record is inaccurate:




                                               5 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 6 of 26




Rec. Doc. 1-1, pg. 1.

       The petitioner’s statement that he “filed under Spikes v. Karen Carter Jenkins concerning

these acts of malfeasance durin[g] 2015-2016” refers to a § 1983 suit filed December 28, 2016 in

this Court under docket number 2:16-cv-17896 (Rec. Doc. 1), which the Court dismissed for

failure to prosecute on May 30, 2017 (Rec. Docs. 7-8) (Morgan, J.).




                                             6 of 26
           Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 7 of 26



         5.        Proceedings in the state courts (timeline).

                   A.      Proceedings leading to conviction and sentence.

                                   The district attorney institutes prosecution
          September 3, 2015                                                                    SCR1 at 4.
                                   by bill of information.
                                                                                            SCR1 at 92-94;
               June 21, 2016       Trial; petitioner found guilty as charged.              SCR1 at 129-253;
                                                                                             SCR1 at 54.
                                   Sentencing: the petitioner is adjudicated a    SCR3 at 619;
              January 4, 2017      third felony offender and sentenced to serve   SCR2 at 317;
                                   eight years at hard labor.                   SCR3 at 659-674.

                   B.      Direct review proceedings.

                            Petitioner’s conviction and sentence
         September 15, 2017 affirmed: State v. Spikes, 17-0087 (La. App. SCR2 at 365-373.
                            1 Cir. 9/15/17), 228 So.3d 201.

         The petitioner did not seek ask the Louisiana Supreme Court to review the decision of the

Louisiana First Circuit Court of Appeal. ECF Doc. 1, pg. 3, Answer to Question 9(g); Louisiana

Supreme Court Clerk’s Office, (504) 310-2300.

                   C.      Collateral review proceedings.

                                   Spikes submits an application for post-
              October 2, 2017                                               SCR2 at 374-383.
                                   conviction relief to the district court.
                                   The district attorney files an answer to the
              January 19, 2018                                                  SCR4 at 760-766.
                                   application for post-conviction relief.*
                                   Spikes submits a response to the district
                (Not dated.)                                                 SCR2 at 385-395.
                                   attorney’s answer.
                                   The state district court denies relief with
               April 11, 2018                                                  SCR2 at 402-405.
                                   written reasons.
                                   Spikes files a “writ of mandamus” with the
         September 18, 2018                                                   SCR4 at 710-718.
                                   Louisiana First Circuit Court of Appeal.
          December 26, 2018 The Louisiana First Circuit denies relief                         SCR4 at 709.
                            because “[o]n April 11, 2018, the district

* The district attorney’s answer lists the wrong docket number, 16-CR6-129868 rather than 15-CR4-128964. This
  is the fault of the undersigned counsel, who mixed up this petitioner (James J. Spikes, Jr.) with another petitioner
  (Jason J. Spikes, Jr.) and therefore incorrectly listed the docket number for Jason J. Spikes, Jr.


                                                      7 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 8 of 26




                             court denied relator’s application for
                             postconviction relief,” and advises the
                             petitioner that “[i]n the event relator elects
                             to seek review of the ruling on his
                             application for postconviction relief with
                             this court, he may do so without the
                             necessity of obtaining a return date, and the
                             application must be filed on or before
                             February 22, 2019.”
                             Spikes files an application for supervisory
                             review with the Louisiana First Circuit Court
         February 8, 2019                                                  SCR4 at 734-748.
                             of Appeal concerning the denial of post-con-
                             viction relief.
                             The Louisiana First Circuit denies relief
                             because “The 2017 amendments to the
                             habitual offender statute (La. R.S. 15:529.1)
                             do not apply retroactively” and because
          April 29. 2019                                                       SCR4 at 733.
                             “[t]he claims of ineffective assistance of
                             counsel, prosecutorial misconduct, and
                             tampered evidence are not supported by the
                             documents attached to this writ.”

       The petitioner did not seek ask the Louisiana Supreme Court to review the decision

denying post-conviction relief. ECF Doc. 1, pg. 6, Answer to Question 11(d).




                                             8 of 26
          Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 9 of 26



                                                TIMELINESS

        Spikes’s conviction became “final” for federal habeas corpus purposes upon the expiration

of time for seeking direct review, which occurred on October 16, 2017—thirty days after the

decision of the Louisiana First Circuit Court of Appeal affirming his conviction and sentence. See

28 U.S.C. § 2244(d)(1)(A); La. Sup. Ct. Rule X, § 5(a); SCR2 at 373.

        Spikes submitted his post-conviction relief application on October 2, 2017 (SCR2 at 383).

His application for post-conviction relief remained “pending” within the meaning of 28 U.S.C. §

2244(d)(2) continuously2 (i) until the Louisiana First Circuit Court of Appeal ultimately denied

relief on April 29, 2019 (SCR 4 at 733), and (ii) for thirty days thereafter, or until May 29, 2019,

the period of time that Spikes was authorized to seek further review from the Louisiana Supreme

Court (La. Sup. Ct. Rule X, § 5(a)).

        Based on the above discussion, Spikes was required to apply for federal habeas corpus

relief within one year of May 29, 2019. He did so: his federal habeas corpus petition was

submitted to the clerk of court on January 22, 2020 (Rec. Doc. 1, pg. 16). The respondent

therefore concludes that Spikes’s habeas corpus petition is not time-barred.




2 The state district court denied relief on April 11, 2018 (SCR2 at 383). Spikes did not seek supervisory review
  within thirty days of that date. See Uniform Rules of the Courts of Appeal, Rule 4.
   Spikes did, however, apply for a writ of mandamus on September 18, 2018 (SCR4 at 710-718), which is far more
   than thirty days after April 11, 2018. From this, the respondent infers that Spikes had not actually received the
   state district court’s ruling denying post-conviction relief. Why else seek mandamus relief?
   The respondent therefore applies equitable tolling from April 11, 2018 (the date of the district court’s ruling)
   until December 26, 2018 (the date that the First Circuit Court of Appeal advised Spikes that his request for
   mandamus was moot because the state district court had already ruled and directed him to seek supervisory
   review on or before February 22, 2019) (SCR 4 at 709). Spikes thereafter did timely seek supervisory review: his
   second writ application is dated February 8, 2019 (SCR4 at 734-748), which is before February 22, 2019.


                                                     9 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 10 of 26



                                          EXHAUSTION

       The authority of courts to grant of federal habeas relief is limited by the doctrine of

exhaustion. See 28 U.S.C. § 2254(b)(1)(A) (“An application for a writ of habeas corpus on

behalf of a person in custody pursuant to the judgment of a State court shall not be granted unless

it appears that the applicant has exhausted the remedies available in the courts of the State”).

       The premise of the doctrine of exhaustion is that “comity” requires states to have “an

initial opportunity to pass upon and correct alleged violations of prisoners’ federal rights.” Rose

v. Lundy, 455 U.S. 509, 518 (1982) (citation omitted).

       To provide the state courts with this opportunity, a petitioner “must give the state courts

one full opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process,” including seeking discretionary review from the

state supreme court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       In this case, the petitioner has not presented any of his claims to the Louisiana Supreme

Court. For that reason, and that reason alone, none of the petitioner’s claims are exhausted.

       This would ordinarily call for the dismissal of a habeas corpus petition without prejudice

so that the petitioner may properly litigate his claims in the state courts. Rose v. Lundy, supra.

       But, for the reasons that follow, the petition should be dismissed with prejudice as

procedurally defaulted because the petitioner is no longer able to litigate his claims in the state

courts: if the petitioner returned to the state court system to litigate his claims, they would be

dismissed as repetitive (La. C.Cr. P. art. 930.4) and/or time-barred (La. C.Cr. P. art. 930.8(A)).




                                              10 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 11 of 26



                                       PROCEDURAL DEFAULT

        The authority of courts to grant of federal habeas relief is limited by the doctrine of

procedural default. Pertinent here, “if the petitioner failed to exhaust state remedies and the court to

which petitioner would be required to present his claims in order to meet the exhaustion

requirement would now find the claims procedurally barred, then there is a procedural default for

purposes of federal habeas.” Sones v. Hargett, 61 F.3d 410, 416 (5th Cir. 1995) (cleaned up,

citation omitted).

        1.      The state court(s) to which petitioner would be required to present his claims
                in order to meet the exhaustion requirement would now find the claims
                procedurally barred.

                                                     A.

        If the petitioner were to ask the Louisiana Supreme Court to review the denial of his

application for post-conviction relief (or the decision of the Louisiana First Circuit Court of Appeal

declining to reverse the ruling denying post-conviction relief), the Louisiana Supreme Court would

find his application procedurally barred as untimely. The rules of that Court provide:

             An application seeking to review a judgment of the court of appeal either
             after an appeal to that court, or after that court has granted relief on an
             application for supervisory writs (but not when the court has merely granted
             an application for purposes of further consideration), or after a denial of an
             application, shall be made within thirty days of the mailing of the notice of
             the original judgment of the court of appeal; however, if a timely
             application for rehearing has been filed in the court of appeal in those
             instances where a rehearing is allowed, the application shall be made within
             thirty days of the mailing of the notice of denial of rehearing or the
             judgment on rehearing. No extension of time therefor will be granted.

La. Sup. Ct. Rule X, § 5(a) (emphasis supplied).

        The Louisiana First Circuit Court of Appeal denied the petitioner’s writ application on

April 29. 2019 (SCR4 at 733). The petitioner did not apply for rehearing, nor could he,3 and the


3 See Morris v. Steuben, 01-0137 (La. 1/26/01), 781 So.2d 1220, 1220-1221.


                                                  11 of 26
            Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 12 of 26



thirty-day period expired on May 29, 2019.

        It is now 2020, so any application the petitioner might file at the Louisiana Supreme

Court would be dismissed as time-barred pursuant to that Court’s Rule X, § 5.

                                                        B.

        If the petitioner were to attempt to re-litigate his claims in the state courts by filing a new

application for post-conviction relief, the state courts would find his new application

procedurally barred for two reasons.

        First, Louisiana law provides that “a successive application [for post-conviction relief] shall

be dismissed if it fails to raise a new or different claim.” La. C.Cr. P. art. 930.4(D).

        Second, Louisiana law provides that—with limited exceptions not applicable here 4—all

applications for post-conviction relief must be filed within two years of the date “the judgment of

conviction and sentence has become final under the provisions of Article 914 or 922 [of the Code

of Criminal Procedure].” La. C.Cr.P. art. 930.8(A). Article 922 provides that when a petitioner

fails to timely apply for a writ of review with the Louisiana Supreme Court, the judgment of an

appellate court “becomes final when the delay for applying for a rehearing [i.e., fourteen days]

has expired and no application therefor has been made.” La. C.Cr.P. art. 922(A), (B), (D).5

        In this case, Spikes’s conviction became “final” as a matter of state law on September 29,

2017 because:

        -        the Louisiana First Circuit Court of Appeal affirmed his conviction and sentence
                 on September 15, 2017 (SCR2 at 365-373);


4 The exceptions are for claims based upon newly discovered evidence, for claims based upon new rules of
  constitutional criminal procedure, for applications filed on or before October 1, 2001, and for applications filed
  in death penalty cases. La. C.Cr. P. art. 930.8(A)(1) through (A)(4).
5 This rule applies only if the petitioner does not timely seek supervisory review: “If an application for a writ of
  review is timely filed with the supreme court, the judgment of the appellate court from which the writ of review
  is sought becomes final when the supreme court denies the writ.” La. C.Cr.P. art. 922(D). This is admittedly
  strange, but it is how Louisiana law works. See, e.g., Ohlsson v. State, 16-1186 (La. 11/17/17), 229 So.3d 921.


                                                    12 of 26
            Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 13 of 26



        -        the petitioner had fourteen days to apply for rehearing, but did not do so; and

        -        the petitioner did not timely seek a writ of review from the Louisiana Supreme
                 Court.

See La. C.Cr.P. art. 914(A), (B), (D); Ohlsson v. State, 16-1186 (La. 11/17/17), 229 So.3d 921.

        Two years from the date the petitioner’s conviction and sentence became final is

September 29, 2019.

        It is now 2020, so any application for post-conviction relief filed by the petitioner would

necessarily be filed more than two years after the date the judgment of conviction and sentence

became final.

                                                   C.

        The petitioner failed to exhaust all available state remedies, and the state court to which he

would be required to petition would now find the claims procedurally barred. His claims are,

therefore, procedurally barred.

        2.       The petitioner has failed to establish any basis for excusing his procedural
                 default.

        There are two exceptions to the rule of procedural default. The first exception requires a

showing of “cause and prejudice”—that “some objective factor external to the defense impeded

[the petitioner’s] efforts to raise the claim in state court” (cause) and that “the error worked to [his]

actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions” (prejudice). Canales v. Stephens, 765 F.3d 551, 562 (5th Cir. 2014).

        The second exception requires a showing that “a fundamental miscarriage of justice will

occur if the merits of his claim are not reviewed.” To make such a showing, “the petitioner must

support his allegations with new, reliable evidence that was not presented at trial and show that it

was ‘more likely than not that no reasonable juror would have convicted him in the light of the




                                               13 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 14 of 26



new evidence.’ ” Finley v. Johnson, 243 F.3d 215, 221 (5th Cir. 2001) (citation omitted).

        Cause and prejudice. Spikes fails to identify anything “external to the defense” which

prevented him from asking the Louisiana Supreme Court to review his claims. That is, he fails to

show cause. “The failure to show ‘cause’ is fatal to the invocation of the ‘cause and prejudice’

exception, without regard to whether ‘prejudice’ is shown.” Hogue v. Johnson, 131 F.3d 466, 497

(5th Cir. 1997). For that reason, the “cause and prejudice” exception to the rule of procedural

default is not applicable.

        Fundamental miscarriage of justice.           Spikes has offered no “new, reliable

evidence that was not presented at trial.” For that reason, the “fundamental miscarriage of

justice” exception to the rule of procedural default does not apply.

        Spikes’s claims are procedurally defaulted, and there is no basis for excusing his

procedural default.




                                             14 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 15 of 26



                                         MERITS REVIEW

       The habeas corpus statute, 28 U.S.C. § 2254(b)(2), provides that “an application for a

writ of habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.” For that reason, although the petitioner

has not exhausted the remedies available in the state courts, the respondent addresses the merits

of the petitioner’s claim. The review is de novo because there has been no merits adjudication of

the petitioner’s claim.

       1.      Spikes is not entitled to relief based upon his claim that the transcripts do not
               accurately reflect the events occurring at trial (Claim 5).

       The respondent first addresses the petitioner’s claim that “case documents” have been

falsified by the court reporter because the state courts’ resolution of the petitioner’s claims rely

upon those transcripts.

       This claim is cognizable in habeas corpus proceedings. See Chessman v. Teets, 354 U.S.

156 (1957). In that case, the court reporter who made notes during the trial (Perry) died after

transcribing approximately one-third of the transcript. Id. at 158. The district court then, on motion

of the prosecutor, appointed a second court reporter (Fraser) to transcribe the remainder of the

proceedings based upon the deceased court reporter’s notes. Id. at 159. The defendant

“unsuccessfully sought to have the California Supreme Court halt the preparation of the transcript

on the ground that Perry’s notes could not be transcribed with reasonable accuracy.” From there,

            A “rough” draft of the transcript was submitted to the trial judge in February
            1949, but was not made available to petitioner, although he had requested that
            it be furnished him. After this draft had been gone over by the deputy district
            attorney, it was filed with the judge in final form on April 11, 1949, and a
            copy was then sent to the petitioner at San Quentin Prison.

            Thereafter petitioner sent to the trial judge a list of some 200 corrections to
            the transcript, and at the same time moved that “a hearing be ordered to
            enable [petitioner] to determine actually the ability of Mr. Fraser to read



                                               15 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 16 of 26



            Mr. Perry’s notes, and to enable the [petitioner] to offer a showing this is
            not, and challenge it as, a usable transcript, and to enable [petitioner] to
            point out to the court the many inaccuracies and omissions in this
            transcript, to prove these inaccuracies and omissions, and for the court to
            determine these matters.” In these papers petitioner further stated that he
            had “not yet had the opportunity to confer with his legal advisor during the
            trial and consequently has been hesitant to offer error in certain instances
            until he has verified this error with his legal advisor.”

            Petitioner’s motion was denied and the matter continued to proceed on an
            ex parte basis to final conclusion.

Chessman, 354 U.S. at 159-160 (some alterations omitted).

        The Supreme Court held that this procedure did not comport with due process. The Court

stated, in relevant part: “All we hold is that, consistently with procedural due process, California’s

affirmance of petitioner’s conviction upon a seriously disputed record, whose accuracy petitioner

has had no voice in determining, cannot be allowed to stand.” Id. at 164. The Court noted that

petitioner “is entitled to have his conviction reviewed upon a record which has been settled in

accordance with procedural due process.” Id. at 164, n. 12.

        This case does not remotely resemble the Chessman case. Here, the court reporter who was

present during the proceedings transcribed the proceedings and her transcript was accompanied by

the following certification:




SCR1 at 253.


                                              16 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 17 of 26



        In Chessman, there was no formal mechanism for challenging the accuracy of the

transcript. The petitioner challenged the accuracy of the transcript anyway. See 354 U.S. at 159-

160 (“petitioner sent to the trial judge a list of some 200 corrections to the transcript....”).

        In this case, there was a formal mechanism for challenging the accuracy of the transcript.

Louisiana law provides that, after a motion for appeal has been granted, the district court retains

jurisdiction to “correct an error or deficiency in the record.” La. C.Cr.P. art. 916(2). The petitioner,

however, did not challenge the accuracy of the transcription. Not ever—not while the appeal was

pending, and in connection with his post-conviction relief proceedings. See SCR2 at 374-383

(application for post-conviction relief, not containing any allegations that the transcript contained

inaccuracies).

        A habeas petitioner is not denied due process of law when he disagrees with the trial

transcript, and there is a mechanism for challenging the accuracy of the trial transcript, and he

declines to avail himself of that mechanism.

        Finally, a habeas petitioner is not entitled to relief based upon conclusory assertions. Cf.

Range v. Berghuis, 2015 WL 1967030, at *14 (E.D. Mich. 4/30/15) (denying habeas relief on

similar claim because the petitioner “fails to support his assertions with anything from the record

or any source other than himself, such as defense counsel, another party, the court reporter, or an

updated transcript” and because “[c]onclusory allegations, without evidentiary support, do not

provide a basis for habeas relief”).

        There is no merit to this claim.




                                                  17 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 18 of 26



       2.      Spikes is not entitled to relief based upon his claim that he is entitled to
               retroactive application of the 2017 amendments to Louisiana’s habitual
               offender law (Claim 1).

       Spikes’ first claim concerns his eligibility for a reduced sentence based upon Act 282 of the

Louisiana Legislature’s 2017 Regular Session, which amended Louisiana’s Habitual Offender Law

(La. R.S. 15:529.1). He urges that this Act entitles him to some relief, although he phrases it

awkwardly (“The Senate Bill 221 prevailed[,] the clerk of court sent paperwork stating the multiple

offender docket had been rescinded and was no longer responsive to petitioner name[,] [but] the

22nd Judicial District has not forwarded the information to the Department of Correction”).

       Act 282 provides in pertinent part that “This Act shall become effective November 1, 2017,

and shall have prospective application only to offenders whose convictions became final on or after

November 1, 2017.” Based upon this language, both the state district court and the Louisiana First

Circuit Court of Appeal held that it does not apply to the petitioner. SCR2 at 402, SCR4 at 733.

       This claim is not cognizable in a habeas corpus proceeding because it does not involve a

question of federal law, and “it is not the province of a federal habeas court to reexamine state-

court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

       In any event, the state courts’ determination that Act 282 does not apply to the petitioner is

correct. The petitioner’s conviction and sentence became “final” as a matter of state law on

September 29, 2017 (see pp. 12-13 & n. 5, above), and for that reason did not become final “on or

after November 1, 2017.”




                                              18 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 19 of 26



        3.        Spikes is not entitled to relief based upon his “tampering with evidence” claim
                  (Claim 2)

                  A.       Additional pertinent facts.

        The facts pertinent to this claim come from the trial testimony of Jim Miller, the warden of

the Washington Parish Jail. See SCR1 at 202-207. He explained that, at the time of the offense, the

jail’s video system “was kind of outdated, you really couldn’t burn a disc straight from the DVR

that the cameras went to.” SCR1 at 206, lines 22-24.6 As a result, he aimed his cell phone camera at

the television set as the video footage was being played, and then transferred the file recorded by

his cell phone to a disc. SCR1 at 205-206. When asked why the video footage “cut off where we

see it cut off at,” he testified: “That’s where I cut it off.” SCR1 at 206-207.

        Warden Miller further testified:

             Q:        Is there any way -- is this video still in the system somewhere?
             A:        No, sir.
             Q:        When does it turn over?
             A:        Two weeks.
             Q:        But you took a [cell phone] video of what you had at the time?
             A:        Yes, sir.

SCR1 at 207, lines 2-9.

        As the petitioner alleges, the footage captured by Warden Miller “does not show the finding

of a phone” (Rec. Doc. 1, pg. 8). This point was made to the jury during defense counsel’s cross-

examination of Warden Miller:

             Q:        This video camera that was on in 2015, in August, the 19th, 2015?
             A:        Yes, sir.
             Q:        Is it running all the time?
             A:        Yes, sir.
             Q:        So, that we are not seeing the act, finding of the cell phone by your

6 The camera system had been replaced by the time of the trial. SCR1 at 206, lines 26-30.


                                                     19 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 20 of 26



                   choice?
           A:      Not by my choice, to prove possession of contraband in a Correctional
                   facility, I have to show he is in possession of the cell phone.
           Q:      Okay. That film did or does exist though, does it not, of the actual
                   finding of that cell phone by Deputy or Corporal Larocca, correct?
           A:      The report states he found it. The video don’t.
           Q:      This video doesn’t, clearly?
           A:      Correct.
           Q:      What I am saying is, was there a video of him finding it?
           A:      No, sir. I cut it off.
           Q:      You cut your cell phone off?
           A:      Correct.
           Q:      Okay, but there was a video of him, this camera is running 24/7,
                   right?
           A:      I understand what you’re saying. Yes, sir. Yes, sir.
           Q:      So, there was a video of --
           A:      There would have to be. Yes, sir.
           Q:      -- of Corporal Larocca finding the cell phone?
           A:      Yes, sir.
           Q:      Does it exist today?
           A:      No, sir.
           Q:      So, it is gone?
           A:      Yes, sir.
           Q:      And it is gone because you chose not to film it with your cell phone
                   and download it to your computer?
           A:      No. Actually, I didn’t choose not to, that’s just where I stopped it. It
                   wasn’t choice, I thought it was over. That’s where I stopped it.
           Q:      And it didn’t seem important to you to film or to copy the part of the
                   film where Corporal Larocca finds the cell phone?
           A:      I am not going to say it wasn’t important, that’s where I stopped it.
                   That’s all I can say. That’s where I stopped it at.

SCR1 at 208-210.

       Corporal Larocca testified that he watched as one inmate (Demarquez Harris) “push[ed] a

blanket over” and then another inmate (James Spikes) “put the phone in” that blanket. SCR1 at 213.


                                              20 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 21 of 26



His testimony also makes clear that the recovery of the cell phone from the blanket was not

captured on the video that was presented to the jury. During direct examination, the prosecutor

asked Larocca what he did after the video cut off. The answer was: “I went over there, picked up

the blanket and the phone fell on the floor.” SCR1 at 216, lines 25-30.

                B.      Law and argument.

        The defendant alleges that the video was “altered,” but the state court record demonstrates

that it was not “altered” in the sense that it was changed to show events that did not occur. The

video was simply incomplete.

        The jury was fully aware of the fact that the video was incomplete. See, e.g., SCR2 at 231,

lines 12-19 (defense closing argument) (“I said something to you at the beginning in my opening

statement about you being the judges of the evidence and the judges of the lack of evidence. Where

is the film of Larocca finding the phone? How hard would it have been to copy that as well and

show that to you? Ask yourself that question, please.”).

        The jury was also given an explanation of why the video was incomplete: Warden Miller

testified that he stopped the recording because he thought the footage he captured included all of

the pertinent events: “I thought it was over” (SCR2 at 210, lines 3-4).

        In retrospect, the portion of the surveillance video captured by Warden Miller did not include

all of the pertinent events. It does not follow that a violation of the Constitution has occurred.

        The Constitution may be violated by the failure to preserve evidence. Arizona v.

Youngblood, 488 U.S. 51 (1988). But this requires a showing of bad faith: “unless a criminal

defendant can show bad faith on the part of the police, failure to preserve potentially useful

evidence does not constitute a denial of due process of law.” Id. at 57-58.

        The record here does not show bad faith. It shows, at most, negligence—and that is not




                                                21 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 22 of 26



enough to establish a constitutional violation. Cf. Youngblood, 488 U.S. at 58 (standard of bad

faith not met where “[t]he failure of the police to refrigerate the clothing and to perform tests on

the semen samples can at worst be described as negligent” and “[n]one of this information was

concealed from respondent at trial”).

       There is no merit to Spikes’ claim that he is entitled to habeas corpus relief because the

evidence against him was “altered.”

       4.      Spikes is not entitled to relief based upon his claim that counsel was ineffective
               for failing to call Demarquez Harris as a witness (Claim 3).

               A.      Additional pertinent facts.

       The trial transcript reflects that Demarquez Harris passed a blanket to James Spikes and

that James Spikes hid his contraband cell phone under that blanket. SCR 1 at 213-214. Additional

contraband was found underneath the blanket, and Demarquez Harris was charged with possession

of contraband in jail in connection with the other contraband. SCR1 at 220, lines 12-20.

       The defendant’s theory of the case was that he should not have been convicted because the

contraband cell phone actually belonged to Demarquez Harris:

            … we are left with this photograph [sic], that yes could have been that my
            client, Mr. Spikes, had a phone. Okay. That’s possible, but it is also possible
            that Demarquez Harris had the phone, isn’t it? Demarquez Harris, who has
            by the deputy’s acknowledgment, been charged with contraband several
            times in the past. Is it not reasonable to believe that this phone belonged to
            him? Why wasn’t he charged? Why isn’t he sitting here today?

SCR1 at 230, lines 1-12.

               B.      Law and argument.

       The law in this Circuit is that “complaints of uncalled witnesses are not favored in federal

habeas corpus review because the presentation of testimonial evidence is a matter of trial strategy

and because allegations of what a witness would have stated are largely speculative. Thus, to




                                               22 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 23 of 26



prevail on an ineffective assistance claim based on counsel’s failure to call a witness, the petitioner

must name the witness, demonstrate that the witness was available to testify and would have done

so, set out the content of the witness’s proposed testimony, and show that the testimony would have

been favorable to a particular defense.” Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009)

(citations omitted).

        Here, there is an obvious strategic reason for declining to call Demarquez Harris: counsel

asked the jury to believe that Demarquez Harris committed the crime, and not James Spikes.

Spikes presents no basis for believing that Harris was willing to admit to the crime, and if he were

unwilling to admit to the crime then either (1) he could refuse to testify, asserting the privilege

against self-incrimination, or (2) he could deny that the cell phone belonged to him, which would

tend to incriminate the petitioner. Counsel could reasonably conclude that attempting to call

Demarquez Harris to the stand was a lose-lose proposition.

        Moreover, the petitioner offers no factual basis for concluding that Demarquez Harris would

have testified or what his testimony would have been. He instead offers only conjecture. That is not

enough to establish deficient performance or prejudice. Cf., e.g, U.S. v. Guerra, 628 F.2d 410, 413

(5th Cir.1980) (claim of uncalled witnesses unmeritorious because “no one knows what they would

have testified to. All we have is what [the petitioner] says they would have said.”).

        There is no merit to Spikes’ claim that he is entitled to habeas corpus relief because of

ineffective assistance of counsel due to the failure to present the testimony of Demarquez Harris.




                                               23 of 26
           Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 24 of 26



       5.       Spikes is not entitled to relief based upon his claim concerning the identity of
                a confidential informant (Claim 4).

                A.      Additional pertinent facts.

       James Spikes’s cell phone was not recovered as the result of a random search. Instead, it

was the result of a “shakedown” prompted by a tip from a confidential informant. See SCR 2 at 397

(copy of police report). Spikes did not at any time request the identity of the confidential

informant; in the state court proceedings, he alleged only that trial counsel was ineffective for

failing to obtain the identity of the confidential informant. SCR2 at 379; SCR4 at 740-741.

                B.      Law and argument.

       The United States Fifth Circuit Court of Appeal has summarized the applicable law as

follows:

             Roviaro v. United States is the seminal Supreme Court case which analyzes
             the informant’s privilege. 353 U.S. 53 (1957). The Court noted there that the
             purpose of the informant’s privilege was to further and to protect the
             public’s interest in effective law enforcement. Id. at 59. This privilege,
             which in actuality is the Government’s privilege, recognizes that citizens
             have an obligation to inform law enforcement organizations of their
             knowledge about criminal activity. The privilege also encourages such
             communications by preserving the informant’s anonymity. Id.

             Federal courts have long recognized that informants are a “vital part of
             society’s defense arsenal.” McCray v. Illinois, 386 U.S. 300, 307 (1967).
             However, the informant’s privilege is not without limitation. It must be
             balanced with and must not override defendants’ rights to due process in
             criminal cases. Roviaro, 353 U.S. at 60. As such, the privilege is limited by
             three prudential considerations. First, if revealing the informant’s
             communication will not reveal the informant’s identity, that communication
             is not privileged. Id. Likewise, if the informant’s identity has already been
             revealed to one who has a reason to resent the informant’s communication,
             the identity may be disclosed. United States v. Fischel, 686 F.2d 1082, 1091
             (5th Cir.1982).

             The final consideration rises to constitutional magnitude: If the privilege
             interferes with a defendant’s due process right to prepare his defense or if
             disclosure of the informant or his communication is essential to a fair
             determination of the defendant’s guilt or innocence, the privilege must give



                                               24 of 26
         Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 25 of 26



            way. Roviaro, 353 U.S. at 62. The key to this consideration turns upon
            whether the disclosure of the informant’s identity or his communication is
            relevant and helpful to the defendant. See id. at 61–62; United States v.
            Valenzuela–Bernal, 458 U.S. 858, 867 (1982); Fischel, 686 F.2d at 1093.

            This Court has developed a three-part test to determine whether disclosure
            of the informant’s identity or communication is required. The Court
            examines 1) the informant’s degree of involvement in the crime, 2) the
            helpfulness of the disclosure to the defense, and 3) the Government’s
            interest in nondisclosure. United States v. Vizcarra–Porras, 889 F.2d 1435,
            1438 (5th Cir.1989), cert. denied, 495 U.S. 940 (1990) (citing United States
            v. Toro, 840 F.2d 1221, 1232 (5th Cir.1988)).

United States v. Sanchez, 988 F.2d 1384, 1391 (5th Cir. 1993).

        The first factor of the Sanchez test does not support disclosure. The informant in this case

was a “tipster” in that he merely provided the police with information, and “the amount of

participation by a mere tipster does not compel disclosure.” Sanchez, 988 F.2d at 1391-1392

(citations omitted).

        The second prong also does not support disclosure of the identity of the informant. This

case involved events captured on video. As phrased by trial counsel in response to a complaint the

petitioner lodged with the Louisiana Bar Association, “a jury found him guilty of possessing a

cellphone (i.e., contraband) in the Washington Parish Jail after seeing it for themselves on film

(imagine that).” SCR4 at 786. In light of this, a claim that the identity of the confidential informant

would have been helpful to the petitioner’s defense at trial lacks plausibility.

        Finally, the third prong supports nondisclosure. The safety of an inmate informant would

obviously be placed at risk by the disclosure of his identity.

        There is no merit to Spikes’ claim that he is entitled to habeas corpus relief because he did

not learn the identity of an informant who made authorities aware of the presence of a contraband

cell phone in the jail.




                                               25 of 26
        Case 2:20-cv-00316-JTM Document 14 Filed 04/30/20 Page 26 of 26



                                    CONCLUSION AND PRAYER

       Respondent Warden Heath Martin respectfully submits that the petitioner’s claims are

unexhausted (pg. 10, above) and procedurally barred (pp. 11-14, above), and in any event lack

merit (pp. 15-25, above). Respondent therefore respectfully prays that this Court dismiss the

instant petition with prejudice.

                                                             Respectfully Submitted,

                                                             /s/ Matthew Caplan
                                                             Matthew Caplan, #31650
                                                             Assistant District Attorney
                                                             22nd Judicial District – Parishes of
                                                                   St. Tammany and Washington
                                                             701 N. Columbia Street
                                                             Covington, Louisiana 70433
                                                             Tel: (985) 809-8398
                                                             Email: mcaplan@22da.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that I have served the foregoing pleading by sending it via USPS first-

class mail, addressed as follows:

               James Jerrod Spikes, Jr., DOC # 461129
               Tangipahoa Parish Jail
               P.O. Box 250
               Amite, LA 70422
               Petitioner, pro se


This the 30th day of April, 2020, at Covington, Louisiana.

                                                             /s/ Matthew Caplan
                                                             Matthew Caplan, #31650
                                                             Assistant District Attorney




                                            26 of 26
